

Exhibit 10-eee






BELLSOUTH COMPENSATION DEFERRAL PLAN
(As Amended and Restated Effective as of January 1, 2005)




Effective as of the 1st day of January, 1997, BellSouth Corporation
(“BellSouth”) established the BellSouth Compensation Deferral Plan (the “Plan”),
and the Plan was subsequently amended from time to time.  The Plan is now
amended and restated effective as of January 1, 2005, and as so amended and
restated is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, with respect to all benefits under
the Plan that are subject to Section 409A.  Also, the Plan as restated, among
other things, provides that no further elections to defer compensation may be
made under the Plan after December 31, 2006, and coordinates Plan administration
provisions applicable after the planned merger of BellSouth and AT&T Inc. with
provisions of BellSouth’s Rabbi Trust Agreements.




BACKGROUND AND PURPOSE


A.           Goal.  BellSouth desires to provide its designated key management
employees, and those of its affiliated companies that participate in the Plan,
with an opportunity (i) to defer the receipt and income taxation of a portion of
such employees’ compensation; and (ii) to receive an investment return on those
deferred amounts based on the return of BellSouth stock, an indexed rate of
interest, or a combination of the two.


B.           Purpose.  The purpose of the Plan is to set forth the terms and
conditions pursuant to which these deferrals may be made and deemed invested and
to describe the nature and extent of the employees’ rights to their deferred
amounts.


C.           Type of Plan.  The Plan constitutes an unfunded, nonqualified
deferred compensation plan that benefits certain designated employees who are
within a select group of key management or highly compensated employees.  Each
Participating Company alone has the obligation to pay amounts payable under this
Plan to its Plan Participants, and such payments are not an obligation of any
other Participating Company.


D.           No Deferrals after 2006.  Notwithstanding anything to the contrary
herein, no Deferral Elections will be permitted under the Plan after December
31, 2006.




ARTICLE I
DEFINITIONS




For purposes of the Plan, each of the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.


1.1           “Account” shall mean, with respect to a Participant or
Beneficiary, the total dollar amount or value evidenced by the last balance
posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary with respect to the Deferral
Contributions of such Participant for any Plan Year.
 
1.2           “Affiliate” shall mean at any time any corporation, joint venture
or partnership in which BellSouth owns directly or indirectly, (i) with respect
to a corporation, stock possessing at least ten percent (10%) of the total
combined voting power of all classes of stock in the corporation, or (ii) in the
case of a joint venture or partnership, a ten percent (10%) or greater interest
in the capital or profits of such joint venture or partnership.


1.3           “Base Salary” shall mean, with respect to each Eligible Employee
for a specified Plan Year, the gross regular, periodic base salary earned by the
Eligible Employee during such Plan Year, including any of the Eligible
Employee’s own before-tax and after-tax contributions to, or deferrals under,
any Code Section 401(k), Code Section 125, nonqualified deferred compensation or
other employee benefit plan or program, maintained by a Participating Company
from time to time, but excluding any contributions or benefits paid under any
such plan or program by a Participating Company.


1.4           “BellSouth” shall mean BellSouth Corporation, a Georgia
corporation, or any successor entity.


1.5           “Beneficiary” shall mean, with respect to a Participant, the
person(s) determined in accordance with Section 5.5 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.


1.6           “Board” shall mean the Board of Directors of BellSouth.


1.7           “Business Day” shall mean each day on which the New York Stock
Exchange operates and is open to the public for trading.


1.8           “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.9           “Company Stock” shall mean the $1.00 par value per share voting
common stock of BellSouth; provided that, after the Merger, “Company Stock”
shall mean the $1.00 par value per share voting common stock of AT&T Inc.
58149.19


1.10         “Compensation” shall mean, for any Plan Year, the Participant’s
annualized Base Salary rate as in effect on November 15 preceding the beginning
of the Plan Year.  Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may specify a date or dates other than November 15 on which a
Participant’s annualized Base Salary rate for a Plan Year is to be
determined.  For any Participant employed by a Participating Company whose
compensation structure does not readily fit this definition, “Compensation”
shall mean cash compensation as defined by the Plan Administrator.
 
1.11         “Credited Interest Rate” shall mean, for each Plan Year, the rate
of return equal to Moody’s Monthly Average of Yields of Aa Corporate Bonds, as
published by Moody’s Investors Service, Inc., for the month of July immediately
preceding such Plan Year.  If such rate (or any alternative rate described in
this sentence) is at any time no longer available, the Plan Administrator shall
designate an alternative rate which in the Plan Administrator’s reasonable
judgment is generally comparable to the rate described in the preceding
sentence, and such alternative rate shall thereafter be the Credited Interest
Rate.
 
1.12         “Deferral Contributions” shall mean, for each Plan Year, that
portion of a Participant’s Base Salary deferred under the Plan pursuant to
Section 3.2.
 
1.13         “Deferral Election” shall mean an election form provided by the
Plan Administrator on which an Eligible Employee may elect to defer under the
Plan a portion of such Eligible Employee’s Base Salary.


1.14         “Effective Date” shall mean January 1, 2005, the date as of which
this most recent amendment and restatement of the Plan is effective, except to
the extent that the Plan expressly provides a different effective date with
respect to specific Plan provisions.


1.15         “Election Deadline” shall mean the November 30 (or if November 30
is not a Business Day, the last Business Day immediately preceding November 30)
immediately preceding the first day of a Plan Year.  Notwithstanding the
foregoing, with the approval of the Plan Administrator, “Election Deadline” may
mean the December 31 (or if December 31 is not a Business Day, the last Business
Day immediately preceding December 31) immediately preceding the first day of
such Plan Year.


1.16         “Election Package” shall mean a package consisting of a Deferral
Election, an Investment Election and such other forms and documents distributed
to such Eligible Employee by the Plan Administrator for the purpose of allowing
such Eligible Employee to elect to actively participate in the Plan for a Plan
Year.


1.17         “Eligible Employee” shall mean, for each Plan Year, each management
employee of a Participating Company who (i) is a member of a select group of
highly compensated or key management employees, and (ii) is a Senior Manager for
the Plan Year, or is otherwise designated by the Plan Administrator as eligible
to participate in the Plan for such Plan Year.


1.18         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.


1.19         “Interest Income Option” shall mean the Investment Option described
in Section 4.4, pursuant to which a Participant’s deemed investment earnings are
determined on the basis of the Credited Interest Rate.


1.20         “Interest Income Subaccount” shall mean a bookkeeping subaccount
reflecting that portion of a Participant’s Account for each Plan Year which is
deemed to be invested in the Interest Income Option.


1.21         “Investment Election” shall mean an in such form as is provided by
the Plan Administrator on which an Eligible Employee may elect to have Deferral
Contributions for a Plan Year (and all investment earnings attributable thereto)
deemed invested in either the Stock Unit Option and/or the Interest Income
Option.


1.22         “Investment Options” shall mean the Stock Unit Option and the
Interest Income Option.
 
1.23         “Merger” shall mean the planned merger, pursuant to the Agreement
and Plan of Merger dated as of March 4, 2006 (the “Merger Agreement”), by and
among BellSouth, AT&T Inc. (“AT&T”), and ABC Consolidation Corp., a Georgia
corporation and wholly-owned subsidiary of AT&T (“Merger Sub”), pursuant to
which, at the “Effective Time” (as defined in the Merger Agreement), BellSouth
will be merged with and into the Merger Sub.


1.24         “Participant” shall mean any person participating in the Plan
pursuant to the provisions of Article II, and shall include executive officers
of BellSouth who participated in the Plan for Plan Years prior to 2002, for so
long as each such individual has an Account hereunder.


1.25         “Participating Company” shall mean BellSouth and each Affiliate
which, by action of its board of directors (or equivalent governing body),
adopts the Plan as a Participating Company with the approval of the Plan
Administrator.  Such entities shall be listed on Exhibit A hereto, which shall
be updated from time to time to reflect the addition of new Participating
Companies, and the effective dates of their participation, and the deletion of
any entities which are no longer Participating Companies.


1.26         “Plan” shall mean the BellSouth Compensation Deferral Plan, as
contained herein and all amendments hereto.


1.27         “Plan Administrator” shall mean the person(s) determined under
Section 8.4 to the extent said Section is applicable, and otherwise shall mean
the Chief Executive Officer of BellSouth and any individual or committee the
Chief Executive Officer designates to act on his or her behalf with respect to
any or all of the Chief Executive Officer’s responsibilities hereunder;
provided, the Board may designate any other person or committee to serve in lieu
of the Chief Executive Officer as the Plan Administrator with respect to any or
all of the administrative responsibilities hereunder.
 
1.28         “Plan Year” shall mean the calendar year.
 
1.29         “Rabbi Trust Agreements” shall mean each and all of the: (i)
BellSouth Corporation Trust Under Executive Benefit Plan(s); (ii) BellSouth
Telecommunications, Inc. Trust Under Executive Benefit Plan(s); (iii) BellSouth
Enterprises, Inc. Trust Under Executive Benefit Plan(s); (iv) BellSouth
Corporation Trust Under Executive Benefit Plan(s) for Mobile Systems Executives;
(v) BellSouth Corporation Trust Under Executive Benefit Plan(s) for Advertising
and Publishing Executives; and (vi) Trust Under Executive Benefit Plan(s) for
Certain BellSouth Companies; in each case, as amended from time to time.
 
1.30         “Section 409A” shall mean Code Section 409A and the Treasury
regulations or other authoritative guidance issued thereunder.  Whenever the
terms “subject to Section 409A” or “to the extent permitted by Section 409A” (or
any such similar reference so as to indicate that a Plan provision is subject to
Section 409A) are used, such terms shall be interpreted to mean that the
applicable Plan provision shall be effective only if and to the extent such
provision would not trigger penalty taxes or interest under Section 409A.


1.31         “Senior Manager” shall mean an employee of a Participating Company
who, for purposes of this Plan for a Plan Year, is designated by the Plan
Administrator as a “senior manager.”


1.32         “Short Term Bonus Plan” shall mean the annual bonus plan(s) or
program(s) in which one or more Senior Managers participate for a Plan Year, in
all cases as determined by the Plan Administrator.


1.33         “Stock Unit” shall mean an accounting entry that represents an
unsecured obligation of a Participating Company to pay to a Participant an
amount which is based on the fair market value of one share of Company Stock as
set forth herein.  A Stock Unit shall not carry any voting, dividend or other
similar rights and shall not constitute an option or any other right to acquire
any equity securities of BellSouth.


1.34         “Stock Unit Option” shall mean the Investment Option described in
Section 4.3, pursuant to which a Participant’s deemed investment earnings are
determined by the rate of return applicable to Stock Units.


1.35         “Stock Unit Subaccount” shall mean a bookkeeping subaccount
reflecting that portion of a Participant’s Account for each Plan Year which is
deemed to be invested in the Stock Unit Option.


1.36         “Valuation Date” shall mean December 31 (or, if December 31 is not
a Business Day, the last Business Day immediately preceding December 31), and
each other day declared by the Plan Administrator to be a Valuation Date.
 
ARTICLE II
ELIGIBILITY AND PARTICIPATION




2.1           Annual Participation.  Each individual who is an Eligible Employee
as of the first day of a Plan Year and is employed by a Participating Company
before the beginning of such Plan Year shall be eligible to defer a portion of
such Eligible Employee’s Base Salary, and thereby to actively participate in the
Plan for such Plan Year.  Such individual’s participation shall become effective
as of the first day of such Plan Year, provided that the Eligible Employee
properly and timely completes the election procedures described in Section 2.2.


2.2           Election Procedures.  Each Eligible Employee may elect to defer a
portion of such Eligible Employee’s Base Salary, and thereby become an active
Participant for a Plan Year, by delivering a completed Deferral Election and an
Investment Election to the Plan Administrator by the applicable Election
Deadline for such Plan Year.  Such an election shall be effective only if the
individual is actively employed as an Eligible Employee at the time the
individual delivers the completed Deferral Election and Investment Election to
the Plan Administrator.  The Plan Administrator may also require the Eligible
Employee to complete other forms and provide other data, as a condition of
participation in the Plan.


2.3           Cessation of Eligibility.  An Eligible Employee’s active
participation in the Plan shall terminate, and the Eligible Employee shall not
be eligible to make any additional Deferral Contributions, for any portion of a
Plan Year following the date the Eligible Employee’s employment with BellSouth
and all Participating Companies terminates (unless such individual is reemployed
as an Eligible Employee later in such Plan Year).  In addition, an individual
who actively participated in the Plan during prior Plan Years but who is not an
Eligible Employee or does not complete the election procedures, for a subsequent
Plan Year, shall cease active participation in the Plan for such subsequent Plan
Year.  If an individual’s active participation in the Plan ends, such individual
shall remain an inactive Participant in the Plan until the earlier of (i) the
date the full amount of such individual’s Accounts is distributed from the Plan,
or (ii) the date the individual again becomes an Eligible Employee and
recommences active participation in the Plan.  During the period of time that an
individual is an inactive Participant in the Plan, such individual’s Accounts
shall continue to be credited with earnings as provided in the Plan.
 
2.4           Limitations on New Elections.  Notwithstanding anything to the
contrary herein, (i) after December 31, 2006, no Deferral Elections will be
permitted under the Plan, and (ii) after December 31, 2005, no Investment
Elections into the Stock Unit Option may be made under the Plan.


ARTICLE III
PARTICIPANTS’ ACCOUNTS; DEFERRAL CONTRIBUTIONS




3.1           Participants’ Accounts.


   (a)           Establishment of Accounts. The Plan Administrator shall
establish and maintain one or more Accounts on behalf of each Participant for
each Plan Year for which the Participant makes Deferral Contributions.  The Plan
Administrator shall credit each Participant’s Account with the Participant’s
Deferral Contributions for such Plan Year and earnings attributable thereto, and
shall maintain such Account until the value thereof has been distributed to or
on behalf of such Participant or his Beneficiary.


   (b)           Nature of Contributions and Accounts.  The amounts credited to
a Participant’s Accounts shall be represented solely by bookkeeping
entries.  Except as provided in Article VII, no monies or other assets shall
actually be set aside for such Participant, and all payments to a Participant
under the Plan shall be made from the general assets of the Participating
Companies.


   (c)           Several Liabilities.  Each Participating Company shall be
severally (and not jointly) liable for the payment of benefits under the Plan
under Deferral Elections executed by Eligible Employees with, and while employed
by, such Participating Company.


   (d)           General Creditors.  Any assets which may be acquired by a
Participating Company in anticipation of its obligations under the Plan shall be
part of the general assets of such Participating Company.  A Participating
Company’s obligation to pay benefits under the Plan constitutes a mere promise
of such Participating Company to pay such benefits, and a Participant or
Beneficiary shall be and remain no more than an unsecured, general creditor of
such Participating Company.


3.2           Deferral Contributions.  Each Eligible Employee may irrevocably
elect to have Deferral Contributions made on his or her behalf for a Plan Year
by completing in a timely manner a Deferral Election and an Investment Election,
and following other election procedures as provided in Section 2.2.  Subject to
any modifications, additions or exceptions that the Plan Administrator, in its
sole discretion, deems necessary, appropriate or helpful and that are made in
compliance with Section 409A, the following terms shall apply to such Deferral
Elections:


   (a)           Effective Date.  A Deferral Election made by a Participant
shall be effective beginning with the first regular, periodic paycheck earned
and paid with respect to the Participant in such Plan Year.  To be effective, a
Participant’s Deferral Election must be made by the Election Deadline.  If an
Eligible Employee fails to deliver a Deferral Election, or to complete any of
the other requisite election procedures for a Plan Year, in a timely manner, the
Eligible Employee shall be deemed to have elected not to participate in the Plan
for that Plan Year.
 


   (b)           Term.  Each Deferral Election for a Plan Year that is made by
an Eligible Employee shall remain in effect with respect to the specified
portion of all Base Salary paid or payable during such Plan Year, but shall not
apply to any subsequent Plan Year.
 
   (c)            Deferral Election Amount.  Each Eligible Employee’s Deferral
Election for a Plan Year shall specify a whole percentage of his or her
Compensation to be deferred from his or her Base Salary earned and paid for such
year.  Notwithstanding the foregoing, the Plan Administrator, in its sole
discretion, may allow an Eligible Employee to complete a Deferral Election
specifying either (i) a whole dollar amount of his or her Base Salary to be
deferred, with such amount being expressed in increments of $1,000 (or such
other increments as the Plan Administrator may determine), or (ii) a percentage
of his or her Base Salary earned and paid or payable for each payroll period,
with the amount of such deferral to vary as the Eligible Employee’s Base Salary
changes.  The maximum amount of Base Salary that an Eligible Employee may defer
for any Plan Year shall be fifteen percent (15%) of the Eligible Employee’s
Compensation for such Plan Year rounded up to the next highest thousand
dollars.  The total amount elected to be deferred shall be withheld from such
Eligible Employee’s regular, periodic paychecks of Base Salary in substantially
equal installments (except as contemplated in clause (ii) above) throughout the
Plan Year.  If any election would result in a fractional dollar amount to be
withheld, the Plan Administrator, in its sole discretion, may determine that
such amount will be rounded up to the next highest whole
dollar.  Notwithstanding any provision of the Plan or a Deferral Election to the
contrary, however, the amount withheld from any payment of Base Salary shall be
reduced automatically, if necessary, so that it does not exceed the amount of
such payment net of all withholding, allotments and deductions, other than any
reduction pursuant to such Deferral Election.  No amounts shall be withheld
during any period an individual ceases to receive Base Salary as an actively
employed Eligible Employee for any reason during the Plan Year except that, in
the case of an individual on an approved paid leave of absence as an Eligible
Employee (including a paid leave of absence under a short term disability plan
of a Participating Company), amounts shall be withheld from such leave of
absence payments and otherwise treated in the same manner as if such payments
constituted Base Salary under the Plan.  No adjustment shall be made in the
amount to be withheld from any subsequent payment of Base Salary for a Plan Year
to compensate for any missed or reduced withholding amounts above.


   (d)           Revocation.  Once made for a Plan Year, a Participant may not
revoke a Deferral Election for such Plan Year.


   (e)           Crediting of Deferred Compensation.  The Plan Administrator
shall credit to each Participant’s Account for a Plan Year, as of the first day
of such Plan Year, the entire amount of the Participant’s Deferral Contributions
reflected in his or her Deferral Election for such Plan Year; provided, that the
Participant’s Account shall be automatically adjusted, retroactively to the
first day of such Plan Year, to reflect the amount of Deferral Contributions
actually made from Base Salary (or pursuant to Section 3.4, if applicable)
during the Plan Year if for any reason the entire amount of the Participant’s
Deferral Contributions so reflected is not made.
 


3.3           Deferral Elections and Multiple Participating Companies.  Any
Deferral Election which is timely executed and delivered to the Plan
Administrator shall be effective to defer Base Salary earned by the Participant
from the Participating Company employing such Participant at the time of the
Participant’s election or any other Participating Company employing such
Participant during the Plan Year for which the Deferral Election is
effective.  In particular, a Participant (i) who timely executes and delivers a
Deferral Election while employed by one Participating Company and subsequently
transfers to another Participating Company, or (ii) who terminates employment
and subsequently becomes employed by another Participating Company, shall have
the Base Salary that is paid or payable to such Participant by both
Participating Companies reduced under the terms of the Deferral Election and the
Plan as if the transfer or termination and reemployment had not occurred;
provided that, as provided in Section 3.2(c), no amounts of Base Salary shall be
withheld attributable to any portion of the Plan Year during which such
Participant is not receiving Base Salary as an Eligible Employee of a
Participating Company.


3.4           Vesting.  A Participant shall at all times be fully vested in the
Participant’s Deferral Contributions and all investment earnings attributable
thereto.
 
3.5           Debiting of Distributions. As of each Valuation Date, the Plan
Administrator shall debit each Participant’s Account for any amount distributed
from such Account since the immediately preceding Valuation Date.




ARTICLE IV
DETERMINATION AND CREDITING OF INVESTMENT RETURN




4.1           General Investment Parameters.  The rate of return credited to
each Participant’s Account shall be determined on the basis of the Investment
Option(s) selected by the Participant.  The terms of this selection process and
the manner in which investment return is credited are set forth in this Article
IV.


4.2           Participant Direction of Deemed Investments.  Each Participant
generally may direct the manner in which his or her Deferral Contributions for
each Plan Year shall be deemed invested in and between the Stock Unit Option
and/or the Interest Income Option, in accordance with the following terms:


   (a)           Nature of Participant Direction.  A Participant’s election of
the Stock Unit Option and/or Interest Income Option shall be for the sole
purpose of determining the rate of return to be credited to such Participant’s
Account for such Plan Year, and shall not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in
Company Stock, an interest income fund or any other investment media.  The Plan,
as an unfunded, nonqualified deferred compensation plan, at no time shall have
any actual investment of assets relative to the benefits or Accounts hereunder.
 
   (b)           Investment of Contributions.  In conjunction with completing a
Deferral Election for a Plan Year, an Eligible Employee shall complete an
Investment Election prescribing the whole percentages of such Eligible
Employee’s Deferral Contributions for such Plan Year to be deemed to be invested
in the Stock Unit Option and/or the Interest Income Option; provided, that the
combined percentages allocated to the Stock Unit Option and the Interest Income
Option shall equal one hundred percent (100%).  Notwithstanding anything to the
contrary herein, no Investment Elections into the Stock Unit Option may be made
after December 31, 2005.


   (c)           Investment of Existing Account Balances.  A Participant may not
make an Investment Election changing the percentage of an existing Account
balance that will be deemed to be invested in the Stock Unit Option and/or the
Interest Income Option.  Once an Investment Election is made with respect to an
Account, it shall continue to apply with respect to such Account until all
amounts in such Account are distributed.


   (d)           Investment Subaccounts.  For the sole purpose of tracking a
Participant’s Investment Elections and calculating investment earnings
attributable to a Participant’s Account for a Plan Year pursuant to the terms of
this Article IV, the Plan Administrator shall establish and maintain for such
Participant for such Plan Year a Stock Unit Subaccount and an Interest Income
Subaccount, as necessary, the total of which shall equal such Participant’s
Account for such Plan Year.
 
4.3           Stock Unit Option.


   (a)           Stock Unit Subaccount.  To the extent an Eligible Employee
makes an Investment Election in accordance with Section 4.2 to have all or a
portion of his or her Deferral Contributions for a Plan Year deemed to be
invested in the Stock Unit Option, the Participant’s Stock Unit Subaccount shall
be credited (subject to the adjustment described in subsection 3.2(e), if
applicable), as of the first day of such Plan Year, with a number of Stock Units
equal to the number of full and fractional shares of Company Stock that could
have been purchased with such portion of the Eligible Employee’s Deferral
Contributions elected for such Plan Year at the average of the high and low
sales prices of one share of Company Stock on the New York Stock Exchange for
the last Business Day of each of the three (3) calendar months immediately
preceding the first day of such Plan Year.


   (b)           Cash Dividends.  As of each date on which a cash dividend has
been paid on Company Stock, the number of Stock Units credited to a
Participant’s Stock Unit Subaccount for each Plan Year shall be increased by a
number of additional Stock Units equal to the quotient of (i) the amount of
dividends that would have been paid on the number of shares of Company Stock
equivalent to the number of Stock Units credited to such subaccount as of such
dividend payment date, divided by (ii) the average of the daily high and low
sales prices of one share of Company Stock on the New York Stock Exchange for
the period of five (5) Business Days ending on such dividend payment date (or
the period of five (5) Business Days ending on the immediately preceding
Business Day if such date was not a Business Day).


   (c)           Adjustments.  In the event of any change in outstanding shares
of Company Stock, by reclassification, recapitalization, merger, consolidation,
spinoff, combination, exchange of shares, stock split, reverse stock split or
otherwise, or in the event of the payment of a stock dividend on Company Stock,
or in the event of any other increase or decrease in the number of outstanding
shares of Company Stock, other than the issuance of shares for value received by
BellSouth or the redemption of shares for value, the Plan Administrator shall
adjust the number and/or form of Stock Units in the manner it deems appropriate
in its reasonable judgment to reflect such event, including substituting or
adding publicly traded shares of companies other than the Company as a basis for
determining Stock Units.  The Plan Administrator similarly shall make such
adjustments as it deems are appropriate in its reasonable judgment in the form,
including the basis of measurement, of Stock Units in the event all shares of
Company Stock cease for any reason to be outstanding or to be actively traded on
the New York Stock Exchange.  In the event the Plan Administrator determines in
its reasonable judgment that it would not be possible to appropriately reflect
an event under this paragraph (c) by adjusting the number and/or form of Stock
Units, the Plan Administrator shall establish a special Valuation Date
appropriate to such event for all Stock Unit Subaccounts and shall cause such
subaccounts, as so valued, automatically to be converted into Interest Income
Subaccounts, which thereafter shall be subject to Section 4.4.
 
4.4           Interest Income Option.


   (a)           Interest Income Subaccount.  To the extent that an Eligible
Employee makes an Investment Election in accordance with Section 4.2 to have all
or a portion of his or her Deferral Contributions for a Plan Year deemed to be
invested in the Interest Income Option, the Participant’s Interest Income
Subaccount shall be credited (subject to the adjustment described in subsection
3.2(e), if applicable), as of the first day of such Plan Year, with such portion
of the Eligible Employee’s Deferral Contributions elected for such Plan Year.


   (b)           Crediting of Deemed Interest.  As of each Valuation Date, the
Plan Administrator shall credit a Participant’s Interest Income Subaccounts with
the amount of earnings applicable thereto for the period since the immediately
preceding Valuation Date.  Such crediting of earnings for each Interest Income
Subaccount shall be effected, as follows:



  (i) 
Amount Invested.  The Plan Administrator shall determine the amount of (A) in
the case of an Interest Income Subaccount established in connection with a
Deferral Election for the Plan Year, such Participant’s Deferral Contributions
credited to such Participant’s Interest Income Subaccount for such Plan Year;
and (B) in the case of an Interest Income Subaccount for a prior Plan Year, the
balance of such Participant's Interest Income Subaccount as of the immediately
preceding Valuation Date, minus the amount distributed from such Participant’s
Interest Income Subaccount since the immediately preceding Valuation Date; and




  (ii) 
Determination of Amount.  The Plan Administrator then shall apply the Credited
Interest Rate for such Plan Year to such Participant's adjusted Interest Income
Subaccount (as determined in subparagraph (i) hereof), and the total amount of
investment earnings resulting therefrom shall be credited to such Participant's
Interest Income Subaccount as of such Valuation Date.



4.5           Good Faith Valuation Binding.  In determining the value of
Accounts, the Plan Administrator shall exercise its best judgment, and all such
determinations of value (in the absence of bad faith) shall be binding upon all
Participants and their Beneficiaries.


4.6           Errors and Omissions in Accounts.  If an error or omission is
discovered in the Account of a Participant or in the amount of a Participant's
Deferral Contributions, the Plan Administrator, in its sole discretion, shall
cause appropriate, equitable adjustments to be made as soon as administratively
practicable following the discovery of such error or omission.
 
ARTICLE V
PAYMENT OF ACCOUNT BALANCES




5.1           Benefit Amounts.


   (a)           Benefit Entitlement.  As the benefit under the Plan, each
Participant (or Beneficiary) shall be entitled to receive the total amount of
the Participant’s Accounts, determined as of the most recent Valuation Date, and
payable at such times and in such forms as described in this Article V.


   (b)           Valuation of Benefit.  For purposes hereof, each Account of a
Participant as of any Valuation Date shall be equal to (i) the total amount of
all of such Participant’s Deferral Contributions credited thereto; plus (ii) all
deemed investment earnings attributable thereto; minus (iii) the total amount of
all benefit payments previously made therefrom.


   (c)           Conversion of Stock Units into Dollars.  For purposes of
converting some or all of a Participant’s Stock Units into a dollar amount in
valuing the Participant’s Accounts as of any Valuation Date, the value of each
Stock Unit shall be equal to the average of the high and low sales prices of one
share of Company Stock on the New York Stock Exchange for the last Business Day
of each of the three (3) months of the calendar quarter most recently completed
on or prior to such Valuation Date.


5.2           Elections of Timing and Form.  In conjunction with, and at the
time of, completing a Deferral Election for each Plan Year, an Eligible Employee
shall select the timing and form of the distribution that will apply to the
Account for such Eligible Employee’s Deferral Contributions (and deemed
investment earnings attributable thereto) for such Plan Year.  The terms
applicable to this selection process are as follows:


   (a)           Timing.  For a Participant’s Account for each Plan Year, such
Participant may elect that distribution will be made or commence as of any
January 1 following the Plan Year of deferral; provided, a Participant may not
select a benefit payment or commencement date for such Account that is (i)
earlier than the second January 1 following the end of the Plan Year for which
the deferral is made, or (ii) later than the twentieth January 1 following the
end of the Plan Year of deferral.


   (b)           Form of Distribution.  For a Participant’s Account for each
Plan Year, such Participant may elect that distribution will be paid in one of
the following forms:
 

 
(i)
a single lump-sum cash payment; or

 

 
(ii)
substantially equal annual installments (adjusted for investment earnings
between payments in the manner described in Article IV) over a period of two (2)
to ten (10) years.

 
   (c)           Multiple Selections.  An Eligible Employee may select a
different benefit payment or commencement date and/or a different form of
distribution with respect to his or her Account for each Plan Year.  For ease of
administration, the Plan Administrator may combine Accounts and subaccounts of a
Participant to which the same benefit payment/commencement date and the same
form of distribution apply.


5.3           Benefit Payments to a Participant.


   (a)           Timing.  A Participant shall receive or begin receiving a
distribution of each of his or her Accounts as of the earlier of (i) the
January 1 selected by such Participant with respect to each such Account
pursuant to the terms of Section 5.2(a); or (ii) the January 1 immediately
following the date that such Participant’s employment with BellSouth and all
Affiliates ends for any reason.  An amount payable “as of” any January 1 shall
be made as soon as practicable after such January 1 and, unless extenuating
circumstances arise, no later than January 31.


   (b)           Form of Distribution.  A Participant shall receive or begin
receiving a distribution of each of his or her Accounts in cash in the form
selected by such Participant with respect to such Account pursuant to the terms
of Section 5.2(b).


   (c)           Valuation of Single Lump-Sum Payments.  The amount of a
Participant’s single lump-sum distribution of any of his or her Accounts as of
any applicable January 1 shall be equal to the value of such Account as of the
Valuation Date immediately preceding the date on which such distribution is
paid.


   (d)           Valuation of Installment Payments.  For purposes of determining
the amount of any installment payment to be paid as of a January 1 from an
Account, the following shall apply:



  (i)
for any amount of such Account attributable to an Interest Income Subaccount as
of the immediately preceding Valuation Date, such amount shall be divided by the
number of remaining installments to be paid from such Account (including the
current installment); and




  (ii)
for any portion of such Account attributable to a Stock Unit Subaccount as of
the immediately preceding Valuation Date, the total number of Stock Units
constituting such portion shall be divided by the number of remaining
installments to be paid from such Account (including the current installment),
and the resulting number of Stock Units shall be converted into a dollar amount
(pursuant to the terms of Section 5.1(c)) as of such Valuation Date.



   (e)           One-Time Modification of Certain Elections.  Each active
executive officer of BellSouth who is a Participant in this Plan and who is
eligible to participate in the BellSouth Officer Compensation Deferral Plan (the
“Officer Plan”) during the 2002 Plan Year, may make a one-time election to delay
the payment (or commencement) of any of his or her Accounts hereunder, and may
make a one-time election to increase the number of payments applicable to his or
her Accounts, as and to the extent provided in the Officer Plan.
 
   (f)            Distributions to Section 409A Specified
Employees.  Notwithstanding any provision of this Plan to the contrary, with
respect to any Participant who is a “specified employee” for purposes of Section
409A, no payment of any portion of such Participant’s benefit amount which is
occasioned by the Participant’s separation from service shall be made before the
date that is six (6) months after the date of such Participant’s separation from
service.


5.4            Death Benefits.
 
      (a)           General.  If a Participant dies before receiving the entire
amount of his or her benefit under the Plan, such Participant’s Beneficiary
shall receive distribution of amounts remaining in the Participant’s Accounts in
the form, as elected by the Participant on a Beneficiary designation form
described in Section 5.5, of either:



  (i)
a single lump-sum cash payment of the entire balance in the Participant’s
Accounts as of the January 1 immediately following the date of the Participant’s
death; or




  (ii)
(A) for Accounts with respect to which distribution has not commenced under
Section 5.2 at the time of the Participant’s death, substantially equal annual
installments (adjusted for investment earnings between payments in the manner
described in Article IV) over a period of two (2) to ten (10) years,  commencing
as of the January 1 immediately following the Participant’s death; and (B) for
Accounts with respect to which distribution has commenced in the form of
installments described in Section 5.2(b)(ii) at the time of the Participant’s
death, continuation of such installment payment schedule.



An amount payable “as of” any January 1 shall be made as soon as practicable
after such January 1 and, unless extenuating circumstances arise, no later than
January 31.
 
      (b)           Valuation.  The valuation rules described in subsections
5.3(c) and 5.3(d) shall apply to payments described in this Section 5.4.


5.5        Beneficiary Designation.


  (a)           General.  A Participant shall designate a Beneficiary or
Beneficiaries for all of his or her Accounts by completing the form prescribed
for this purpose for the Plan by the Plan Administrator and submitting such form
as instructed by the Plan Administrator.  Once a Beneficiary designation is
made, it shall continue to apply until and unless such Participant makes and
submits a new Beneficiary designation form for this Plan; provided that, after
December 31, 2007, no changes may be made to the form or timing of payment of
death benefits on a previously submitted Beneficiary Designation (although the
Beneficiary(ies) designated may be changed consistent with rules prescribed by
the Plan Administrator).  Prior to January 1, 2008, any such changes may be made
only to the extent permitted by and consistent with Section 409A.
 
  (b)           No Designation or Designee Dead or Missing.  In the event that:
 



  (i)
a Participant dies without designating a Beneficiary;

 

  (ii)
the Beneficiary designated by a Participant is not surviving or in existence
when payments are to be made or commence to such designee under the Plan, and no
contingent Beneficiary, surviving or in existence, has been designated; or




  (iii)
the Beneficiary designated by a Participant cannot be located by the Plan
Administrator within 1 year from the date benefit payments are to be made or
commence to such designee;



then, in any of such events, the Beneficiary of such Participant shall be the
Participant's surviving spouse, if any can then be located, and if not, the
estate of the Participant, and the entire balance in the Participant’s Accounts
shall be paid to such Beneficiary in the form of a single lump-sum cash payment
described in Section 5.4(a)(i).


  (c)           Death of Beneficiary.  If a Beneficiary who survives the
Participant, and to whom payment of Plan benefits commences, dies before
complete distribution of the Participant’s Accounts, the entire balance in such
Accounts shall be paid to the estate of such Beneficiary in the form of a single
lump-sum cash payment as of the January 1 immediately following such
Beneficiary’s death.  An amount payable “as of” any January 1 shall be made as
soon as practicable after such January 1 and, unless extenuating circumstances
arise, no later than January 31.  The valuation rules described in
subsection 5.3(c) shall apply to any payments described in this
subsection 5.5(c).


5.6        Taxes.  If the whole or any part of any Participant's or
Beneficiary's benefit hereunder shall become subject to any estate, inheritance,
income, employment or other tax which a Participating Company shall be required
to pay or withhold, the Participating Company shall have the full power and
authority to withhold and pay such tax out of any monies or other property in
its hand for the account of the Participant or Beneficiary whose interests
hereunder are so affected.  Prior to making any payment, the Participating
Company may require such releases or other documents from any lawful taxing
authority as it shall deem necessary.  Notwithstanding the foregoing, no such
withholding will be made with respect to a benefit under the Plan that is
subject to Section 409A unless (i) such benefit is currently distributable to
the Participant, (ii) such benefit is includible in the gross income of the
Participant due to a violation of Section 409A, or (iii) such withholding is for
purposes of FICA tax or federal income tax with respect to such benefit.
 
  
 ARTICLE VI
CLAIMS




6.1        Initial Claim.  Claims for benefits under the Plan may be filed with
the Plan Administrator on forms or in such other written documents, as the Plan
Administrator may prescribe.  The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed.  In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


6.2        Appeal.  Any Participant or Beneficiary who has been denied a benefit
shall be entitled, upon request to the Plan Administrator, to appeal the denial
of his or her claim.  The claimant (or his or her duly authorized
representative) may review pertinent documents related to the Plan and in the
Plan Administrator's possession in order to prepare the appeal.  The request for
review, together with written statement of the claimant's position, must be
filed with the Plan Administrator no later than 60 days after receipt of the
written notification of denial of a claim provided for in Section 6.1.  The Plan
Administrator's decision shall be made within 60 days following the filing of
the request for review.  If unfavorable, the notice of the decision shall
explain the reasons for denial and indicate the provisions of the Plan or other
documents used to arrive at the decision.


6.3        Satisfaction of Claims.  The payment of the benefits due under the
Plan to a Participant or Beneficiary shall discharge the Participating Company’s
obligations under the Plan, and neither the Participant nor the Beneficiary
shall have any further rights under the Plan upon receipt by the appropriate
person of all benefits.  In addition, (i) if any payment is made to a
Participant or Beneficiary with respect to benefits described in the Plan from
any source arranged by BellSouth or a Participating Company including, without
limitation, any fund, trust, insurance arrangement, bond, security device, or
any similar arrangement, such payment shall be deemed to be in full and complete
satisfaction of the obligation of the Participating Company under the Plan to
the extent of such payment as if such payment had been made directly by such
Participating Company; and (ii) if any payment from a source described in clause
(i) shall be made, in whole or in part, prior to the time payment would be made
under the terms of the Plan, such payment shall be deemed to satisfy such
Participating Company’s obligation to pay Plan benefits beginning with the
benefit which would next become payable under the Plan and continuing in the
order in which benefits are so payable, until the payment from such other source
is fully recovered.  The Plan Administrator or such Participating Company, as a
condition to making any payment, may require such Participant or Beneficiary to
execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator or the Participating Company.  If receipt and release is
required but the Participant or Beneficiary (as applicable) does not provide
such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, the payment of any affected distribution may be delayed until the Plan
Administrator or the Participating Company receives a proper receipt and
release.
 
 
ARTICLE VII
SOURCE OF FUNDS




Each Participating Company shall provide the benefits described in the Plan from
its general assets.  However, to the extent that funds in one or more trusts, or
other funding arrangement(s), allocable to the benefits payable under the Plan
are available, such assets may be used to pay benefits under the Plan.  If such
assets are not sufficient or are not used to pay all benefits due under the
Plan, then the appropriate Participating Company shall have the obligation, and
the Participant or Beneficiary, who is due such benefits, shall look to such
Participating Company to provide such benefits. No Participant or Beneficiary
shall have any interest in the assets of any trust, or other funding
arrangement, or in the general assets of the Participating Companies other than
as a general, unsecured creditor.  Accordingly, a Participating Company shall
not grant a security interest in the assets held by the trust in favor of the
Participants, Beneficiaries or any creditor.
 


ARTICLE VIII
PLAN ADMINISTRATION




    8.1        Action by the Plan Administrator.


 (a)           Individual Administrator.  If the Plan Administrator is an
individual, such individual shall act and record his or her actions in
writing.  Any matter concerning specifically such individual’s own benefit or
rights hereunder shall be determined by the Board or its designee.


 (b)           Administrative Committee.  If the Plan Administrator is a
committee, action of the Plan Administrator may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action.  If a member of the committee is a
Participant or Beneficiary, such member shall not participate in any decision
which solely affects his or her own benefit under the Plan.  For purposes of
administering the Plan, the Plan Administrator shall choose a secretary who
shall keep minutes of the committee's proceedings and all records and documents
pertaining to the administration of the Plan.  The secretary may execute any
certificate or any other written direction on behalf of the Plan Administrator.


8.2        Rights and Duties of the Plan Administrator.  The Plan Administrator
shall administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:


 (a)           to construe, interpret and administer the Plan;


 (b)           to make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;


 (c)           to compute and certify to Participating Companies the amount and
kinds of benefits payable to Participants and Beneficiaries, and to determine
the time and manner in which such benefits are to be paid;


 (d)           to authorize all disbursements by a Participating Company
pursuant to the Plan;


 (e)           to maintain all the necessary records of the administration of
the Plan;


 (f)            to make and publish such rules and procedures for the regulation
of the Plan as are not inconsistent with the terms hereof;


 (g)           to delegate to other individuals or entities from time to time
the performance of any of its duties or responsibilities hereunder; and
 
 (h)           to hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.


The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of such benefits, and its decisions on such matters shall be final
and conclusive on all parties.


8.3        Bond; Compensation.  The Plan Administrator and (if applicable) its
members shall serve as such without bond and without compensation for services
hereunder.  All expenses of the Plan Administrator shall be paid by the
Participating Companies.


8.4        Post-Merger Plan Administration.  Notwithstanding anything to the
contrary in this Plan, following the Merger, responsibility for administration
of the Plan shall be determined under the terms of the Rabbi Trust
Agreements.  As provided in the Rabbi Trust Agreements, claims for benefits,
appeals of benefit denials and Plan interpretations shall be made by a “Trust
Contractor” or “Independent Fiduciary” (as such terms are defined in the Rabbi
Trust Agreements), as the case may be.  At any time during which a Trust
Contractor or Independent Fiduciary shall, under the terms of the Rabbi Trust
Agreements, have such Plan administrative responsibilities, the term “Plan
Administrator” as used in this Plan shall refer to such Trust Contractor or
Independent Fiduciary.




ARTICLE IX
AMENDMENT AND TERMINATION




9.1        Amendments.  Subject to Section 9.3, the Board shall have the right,
in its sole discretion, to amend the Plan in whole or in part at any time and
from time to time.  In addition, the Plan Administrator shall have the right, in
its sole discretion, to amend the Plan at any time and from time to time so long
as such amendment is not of a material nature.  Notwithstanding the foregoing,
no such action shall accelerate or postpone the time or schedule of payment of
any Plan benefits except as may be permitted under Section 409A and regulations
thereunder.


9.2        Termination of Plan.  Subject to Section 9.3, BellSouth reserves the
right to discontinue and terminate the Plan at any time, for any reason.  Any
action to terminate the Plan shall be taken by the Board and such termination
shall be binding on all Participating Companies, Participants and Beneficiaries.
 
9.3        Limitation on Authority.  Except as otherwise provided in this
Section 9.3, no contractual right created by and under any Deferral Election
made prior to the effective date of any amendment or termination shall be
abrogated by any amendment or termination of the Plan, absent the express,
written consent of the Participant who made the Deferral Election.


 (a)           Plan Amendments.  The limitation on authority described in this
Section 9.3 shall not apply to any amendment of the Plan which is reasonably
necessary, in the opinion of counsel, (i) to preserve the intended tax
consequences of the Plan described in Sections 10.1 and 10.10, (ii) to preserve
the status of the Plan as an unfunded, nonqualified deferred compensation plan
for the benefit of a select group of management or highly compensated employees
and not subject to the requirements of Part 2, Part 3 and Part 4 of Title I of
ERISA, or (iii) to guard against other material adverse impacts on Participants
and Beneficiaries, and which, in the opinion of counsel, is drafted primarily to
preserve such intended consequences, or status, or to guard against such adverse
impacts.


 (b)           Plan Termination.  The limitation on authority described in this
Section 9.3 shall not apply to any termination of the Plan as the result of a
determination that, in the opinion of counsel, (i) Participants and
Beneficiaries generally are subject to federal income taxation (including but
not limited to taxation, penalty taxes, interest or other adverse tax
consequences under Section 409A) on Deferral Contributions or other amounts in
Participant Accounts prior to the time of distribution of amounts under the
Plan, or (ii) the Plan is generally subject to Part 2, Part 3 or Part 4 of Title
in of ERISA, but in either case only if such termination is reasonably
necessary, in the opinion of counsel, to guard against material adverse impacts
on Participants and Beneficiaries, or BellSouth or Participating
Companies.  Upon such termination, the entire amount in each Participant’s
Accounts shall be distributed in a single lump-sum distribution as soon as
practicable after the date on which the Plan is terminated; provided, no benefit
under the Plan that is subject to Section 409A shall be distributed prior to the
earliest date such distribution would be permitted under Section 409A.  In such
event, the Plan Administrator shall declare that the date of termination (or, if
such day is not a Business Day, the last Business Day immediately preceding such
day) shall be a Valuation Date and all distributions shall be made based on the
value of the Accounts as of such Valuation Date.


(c)           Opinions of Counsel.  In each case in which an opinion of counsel
is contemplated in this Section 9.3, any such opinion shall be in writing and
delivered to the Board, rendered by a nationally recognized law firm selected or
approved by the Board.


 
 
ARTICLE X
MISCELLANEOUS


10.1      Taxation.  It is the intention of BellSouth that the benefits payable
hereunder shall not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Company to such Participants or
Beneficiaries.  When such benefits are so paid, it is the intention of the
Participating Companies that they shall be deductible by the Participating
Companies under Code Section 162.


10.2      Withholding.  All payments made to a Participant or Beneficiary
hereunder shall be reduced by any applicable federal, state or local withholding
or other taxes or charges as may be required under applicable law.


10.3      No Employment Contract.  Nothing herein contained is intended to be
nor shall be construed as constituting a contract or other arrangement between a
Participating Company and any Participant to the effect that the Participant
will be employed by the Participating Company or continue to be an employee for
any specific period of time.


10.4      Headings.  The headings of the various articles and sections in the
Plan are solely for convenience and shall not be relied upon in construing any
provisions hereof.  Any reference to a section shall refer to a section of the
Plan unless specified otherwise.


10.5      Gender and Number.  Use of any gender in the Plan will be deemed to
include all genders when appropriate, and use of the singular number will be
deemed to include the plural when appropriate, and vice versa in each instance.


10.6      Assignment of Benefits.  The right of a Participant or Beneficiary to
receive payments under the Plan may not be anticipated, alienated, sold,
assigned, transferred, pledged, encumbered, attached or garnished by creditors
of such Participant or Beneficiary, except by will or by the laws of descent and
distribution and then only to the extent permitted under the terms of the Plan.


10.7      Legally Incompetent.  The Plan Administrator, in its sole discretion,
may direct that payment be made to an incompetent or disabled person, for
whatever reason, to the guardian of such person or to the person having custody
of such person, without further liability on the part of a Participating Company
for the amount of such payment to the person on whose account such payment is
made.


10.8      Entire Document.  This Plan document sets forth the entire Plan and
all rights and limits.  Except for a formal amendment hereto, no document shall
modify the Plan or create any additional rights or benefits.


    10.9      Governing Law.  The Plan shall be construed, administered and
governed in all respects in accordance with applicable federal law (including
ERISA) and, to the extent not preempted by federal law, in accordance with the
laws of the State of Georgia.  If any provisions of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.
 
10.10    Plan to Comply with Code Section 409A.  Notwithstanding any provision
to the contrary in this Plan, each provision of this Plan shall be interpreted
to permit the deferral of compensation and the payment of deferred amounts in
accordance with Code Section 409A and any provision that would conflict with
such requirements shall not be valid or enforceable.


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


Participating Companies
(as of January 1, 2005)






Participating Company Names
Effective Date
                 
BellSouth Advertising & Publishing Corporation
January 1, 1997
BellSouth Accounts Receivable Management, Inc.
October 1, 1999
BellSouth Affiliate Services Corporation
January 1, 2000
BellSouth Billing, Inc.
 
January 1, 1999
BellSouth Business Systems, Inc.
January 1, 1997
BellSouth Communication Systems, LLC
January 1, 1997
BellSouth Corporation
 
January 1, 1997
BellSouth Credit and Collections Management, Inc.
October 1, 1999
BellSouth Cellular Services LLC
October 1, 2000
BellSouth D.C., Inc.
 
January 1, 1997
BellSouth Entertainment, Inc.
 
January 1, 1997
BellSouth Intellectual Property Management Corporation
January 1, 1999
BellSouth Intellectual Property Marketing Corporation
January 1, 1999
BellSouth International ACCESS, Inc.
January 1, 1999
BellSouth International, Inc.
 
January 1, 1997
BellSouth Long Distance, Inc.
 
January 1, 1997
BellSouth Resources, Inc.
 
January 1, 1997
BellSouth Technology Group
 
July 1, 2001
BellSouth Telecommunications, Inc.
January 1, 1997
Berry Network, Inc.
 
January 1, 2001
Intelligent Media Ventures, LLC
January 1, 1997
Intelleprop, Inc.
 
January 1, 1999
L.M. Berry and Company
 
January 1, 1997
Stevens Graphics, Inc.
 
January 1, 1997
Sunlink Corporation
 
January 1, 1997



 